 Case 1:18-cr-00681-WFK Document 14 Filed 01/03/19 Page 1 of 1 PageID #: 310
                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
MSA/MEB                                            271 Cadman Plaza East
F. #2016R00695                                     Brooklyn, New York 11201

                                                   January 3, 2019

By Hand and ECF

The Honorable William F. Kuntz
United States District Court Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:    United States v. Jean Boustani, et al.
                     Criminal Docket No. 18-681 (WFK)

Dear Judge Kuntz:

                The government respectfully submits this letter to request that the Court order
an initial status conference in this case on Tuesday, January 22, 2019 at noon. The defendant
Jean Boustany was arrested on January 2, 2019, and was arraigned before Magistrate Judge
Kuo that same day. 1 At the hearing, based upon a joint motion of the parties, the complexity
of the case, discovery and plea negotiations, Speedy Trial time was excluded through and
including January 23, 2019.



                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:              /s/
                                                   Matthew S. Amatruda
                                                   Mark E. Bini
                                                   Assistant U.S. Attorneys
                                                   (718) 254-8761 (Bini)
Enclosure

cc:    Clerk of Court (by ECF)
       Michael S. Schacter, Esq. (by ECF)
       Randall Jackson, Esq. (by ECF)

       1
        Additional defendants have been arrested in the case pursuant to provisional arrest
warrant requests from the United States, but are currently located outside the United States.
